Exhibit 4.2 Capital Replacement Covenant, dated as of November 27, 2007 (this “Covenant”), by Citigroup Inc., a Delaware corporation (the “Corporation”), in favor of, and for the benefit of, each Covered Debtholder (as defined below). Recitals A.On the date hereof, the Corporation is issuing $750,500,000 aggregate principal amount of its 7.875% Junior Subordinated Deferrable Interest Debentures due December 15, 2067 (the “Notes”) to Citigroup Capital XX, a Delaware statutory trust (the “Trust”). B.On the date hereof, the Trust is issuing $750,000,000 aggregate liquidation amount of its 7.875% Enhanced Trust Preferred Securities (the “Enhanced TRUPS”®1 and, together with the Notes, the “Securities”). C.This Covenant is the “Capital Replacement Covenant” referred to in the Prospectus, dated November 19, 2007, relating to the Enhanced TRUPS (the “Prospectus”). D.The Corporation is entering into this Covenant and disclosing the content of this Covenant in the manner provided below with the intent that the covenants provided for in this Covenant be enforceable by each Covered Debtholder and that the Corporation be estopped from disregarding the covenants in this Covenant, in each case to the fullest extent permitted by applicable law. E.The Corporation acknowledges that reliance by each Covered Debtholder upon the covenants in this Covenant is reasonable and foreseeable by the Corporation and that, were the Corporation to disregard its covenants in this Covenant, each Covered Debtholder would have sustained an injury as a result of its reliance on such covenants. NOW, THEREFORE, the Corporation hereby covenants and agrees as follows in favor of and for the benefit of each Covered Debtholder. SECTION 1.
